Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
Regarding independent claim 1, the closest prior arts appear to be Huening (U.S. 8642461) and Pruitt et al. (U.S. 8076181) which teach an analogous method including making Flat No-Lead Packages with plated lead surfaces exposed on lateral sidewall surfaces of said Flat No-Lead Packages comprising: providing a plurality of Flat No-Lead Packages having severed unplated lead surfaces exposed on lateral faces thereof and having plated lead surfaces exposed on bottom faces thereof.
Huening (U.S. 8642461) and Pruitt et al. (U.S. 8076181) do not specifically disclose or suggest the steps of batch electroplating only the severed unplated lead surfaces and side surfaces of the plated lead surfaces of the plurality of Flat No-Lead Packages, as recited by the independent claim 1, in combination with the other steps of the claim. No prior art was found that taught this novel method.
Regarding independent claim 12, the closest prior arts appear to be Huening (U.S. 8642461) and Pruitt et al. (U.S. 8076181) which teach an analogous method including making Flat No-Lead Packages comprising: providing a molded leadframe assembly comprising a plurality of plated leadframes and a plurality of dies mounted on corresponding die pads of the plated leadframes, the plurality of dies being wire bonded to leads of the plated leadframes; singulating the plated molded leadframe assembly into a plurality of Flat No-Lead Packages having plated lead surfaces exposed at bottom faces thereof and 
Huening (U.S. 8642461) and Pruitt et al. (U.S. 8076181) do not specifically disclose or suggest the steps of passing an electrical current through the conductor strip to electroplate only the unplated severed lead surfaces and the side surfaces of the plated lead surfaces, as recited by the independent claim 12, in combination with the other steps of the claim. No prior art was found that taught this novel method.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894  

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894